Citation Nr: 0628769	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to Agent Orange 
exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to February 1956 and from January 1968 to 
November 1969, with subsequent service in the Naval Reserves.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Reno 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for posttraumatic stress 
disorder (PTSD) and COPD.  The veteran appealed both issues.  
The claims file has since been transferred to jurisdiction of 
the Pittsburgh RO.  In June 2003, the veteran testified at a 
Central Office hearing before the undersigned: a transcript 
of that hearing is of record.  In November 2003, the Board 
remanded the case for further development.  In February 2006, 
the RO granted service connection for PTSD and assigned a 100 
percent rating.  As the pending appeal regarding service 
connection for PTSD was resolved by the RO's grants of the 
benefits sought, the only matter remaining on appeal is as 
stated on the previous page.  


FINDINGS OF FACT

1.  The veteran served in Vietnam, and is presumed to have 
been exposed to Agent Orange.

2.  COPD is not a designated disease associated with exposure 
to herbicides.

3.  COPD was not manifested in service and there is no 
competent evidence of record linking the veteran's COPD to 
service or to Agent Orange exposure therein.  


CONCLUSION OF LAW

The veteran's COPD was not manifested in service, is not 
shown to have been related to the veteran's active service, 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of his claim and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2001 (prior to the rating decision on appeal), and in 
the April 2002 rating decision, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim.  In December 2004 and September 2005 
letters he was notified of what part of that evidence he was 
to provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The December 2004 and September 2005 letters told 
the appellant submit any evidence in his possession that 
pertains to the claim.  The claim was subsequently 
adjudicated in a February 2006 supplemental statement of the 
case.  

And while notice fully complying with VA's duties to assist 
and notify may not have been provided prior to the rating on 
appeal, the Board finds that, here, the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In March 2006, the 
appellant certified that he had no other information or 
evidence to submit and requested that the case be returned to 
the Board for further appellate consideration as soon as 
possible.  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), he is not prejudiced by lack of such notice, 
as these matters become significant only upon a grant of 
service connection, and here the claim for service connection 
for COPD is being denied.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), private treatment records, and 
records from Las Vegas VA Medical Center (VAMC).  All 
identified pertinent available records have been obtained.  
VA is required to provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Here, the RO arranged for an examination in October 2005.  
The duty to assist requirements appear to be substantially 
met.  The appellant is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  



II.  Factual Background

Service personnel records (DD Form 214) show that the veteran 
served in Vietnam during the Vietnam era.

SMR's, including a November 1969 separation examination were 
negative for any complaints, treatment, or diagnosis of COPD.  
An August 1955 treatment record included a diagnosis of 
bronchopneumonia and after treatment, no residuals were 
noted.  A May 1969 treatment record indicated that the 
veteran was treated for a persistent sore throat and was 
diagnosed with mild laryngitis, which resolved and no 
residuals were identified.  On November 1969 separation 
examination, he was noted to have a normal respiratory 
examination.  Annual examinations (beginning in January 1971 
and ending in May 1986) from the Naval Reserves were also 
negative for any complaints, treatment, or diagnoses of COPD. 

March 1996 to July 2000 private medical records were 
primarily from The Lung Center, Mountainview Hospital and 
Medical Center, Columbia Sunrise Hospital, Valley Hospital 
and Medical Center, Canyon Trails Family Practice and Sports 
Medicine, and the Nevada Medical Center and showed treatment 
for the veteran's COPD.  A January 1997 record from the 
Nevada Medical Center included a diagnosis of emphysema and 
noted that it had become progressively worse over the 
previous three years.  The record indicated that the veteran 
was hospitalized in 1996 with exacerbation of COPD.  A 
September 1997 record revealed that the veteran reported a 20 
pack a year history of smoking.  

September 1998 treatment records from Mountainview Hospital 
and Medical Center noted a 30-40 pack a year history of 
smoking, in which the veteran quit in 1982.  The record also 
noted a family history that was positive for his father who 
was a cigarette smoker and had a metastatic carcinoma.  The 
record included a diagnosis of asthmatic bronchitis with 
emphysema-acute exacerbation secondary to acute bronchitis.  
The record showed he was admitted to the hospital for acute 
exacerbation of COPD and was unresponsive to outpatient 
bronchodilators.  

November 1998 treatment record from Columbia Sunrise Hospital 
included a history of the veteran first being diagnosed with 
COPD in 1978 and had a 25 year history of smoking a pack of 
cigarettes a day, in which the veteran claimed to have quit 
in 1978.  

2002 treatment records from the Pulmonary Rehabilitation 
Center included an August 2002 record that indicated that the 
veteran had smoked for about 12 years all together.  The 
record showed that the veteran described exposure to various 
chemicals used for exfoliation during his Vietnam service.  
He indicated that he was in that very dusty environment for 
approximately seven weeks.  He also described an episode 
where he had a "pleural tear" and either required a 
thoracentesis or needle decompression.  It was noted that the 
details were not available at this time.  Based on the 
provided history, Dr. KC opined that given the veteran's 
severe obstructive lung disease and the fact that he only 
smoked for 12 years, he suspected that the lung disease was a 
combination of the veteran's chemical exposure as well as the 
effect of cigarettes.  Dr. KC noted that at this point in 
time, it would be very difficult or nearly impossible to sort 
out the percent of causality.  

September 1998 to January 2001 treatment records from Las 
Vegas VAMC included treatment for COPD. 

A March 2004 statement from Dr. MG indicated specifically 
noted that the veteran "has a 12-pack-years history of 
smoking over a period of 30 years."  He quit in 1978. 

The veteran submitted internet articles that indicated that 
acute exposure to dioxin causes respiratory problems.

May 2004 treatment records from Banner Thunderbird Medical 
Center showed that the veteran was hospitalized for COPD 
exacerbation.  

An updated statement from Dr. MG (dated in February 2005), 
indicated that the veteran "smoked in the past, at most one 
pack per day for a 12-pack-year history.  He stopped smoking 
in 1978."  The veteran currently does not smoke.  Dr. MG 
noted that it had been previously documented in the chart 
that the veteran smoked a pipe and cigar once he discontinued 
smoking regular cigarettes; however, the veteran informed Dr. 
MG that he has not smoked cigarettes, pipes, or cigars since 
1978.  

On October 2005 VA examination, the examiner noted that the 
claims file was reviewed and that the veteran has well 
documented chronic COPD.  The record demonstrated recognition 
of this condition at least since 1996.  It appears to have 
become worse since 2000.  The veteran related a history of 
cigarette smoking of perhaps a total of only about 12 years, 
on a pack per day or less.  Even though he started in high 
school, he quit because of sports, resumed later in the 
military, and after that he smoked only intermittently to the 
total he believes mentioned.  The examiner noted that he saw 
in the records that the veteran continued to smoke a pipe.  
The veteran blamed his respiratory condition on his 
experiences in Vietnam.  He described the base they built, 
when he was a CB, as being in a defoliated area with a lot of 
dust.  He also described having a cough once with sudden 
severe right lateral chest pain in which he received some 
sort of injection in that area to relieve the pain.  He 
indicated that the doctor then strapped his arm to his chest 
for support against any cough, suggesting that this was rib 
or chest wall pain.  He did completely recover.  He felt that 
this might have represented a condition which started his 
current problem.  As to any more specific symptoms suggestive 
of lung disease, he described being very dyspneic when he 
tried to shovel snow sometime in the 1970's (he was released 
from active service in 1969, at which time there was no 
mention of any respiratory problem.)  He stated that he saw a 
doctor and was told the following year that he had reduced 
lung capacity, only "70 percent of predicted."  The 
examiner noted that this event was not reported in any of his 
records in the C-file.  The examiner also found it 
"noteworthy that the annual examinations for the Reserve, up 
into the 1980's, did not mention any respiratory problem."  
The examiner reviewed the veteran's SMR's and listed the 
nature of the numerous medical visits in 1968 and 1969.  The 
examiner then indicated that he was not able to find any 
evidence of a lower respiratory or lung condition.  

The October 2005 VA examination included an impression of 
COPD.  The examiner noted that the relation to service was 
based upon the veteran's history of first having developed 
some respiratory symptoms during and after his service in 
Vietnam, 1968-1969.  The veteran described an illness 
involving a cough, from which he recovered, and for which he 
received an injection (he believed was an injection) in his 
right chest, and exposure to Agent Orange.  The examiner 
indicated that a review of the veteran's records did not 
include any documented illness which would be suspected of 
initiating COPD.  The examiner further noted that there has 
not been significant evidence to implicate Agent Orange as a 
cause of COPD.  The examiner commented that his review of the 
records does not support service connection for COPD.  Based 
on the forgoing reasons, the examiner opined, "it is not as 
least as likely as not that the COPD is related to his 
military service." 

III.  Criteria

The issues before the Board include claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset. 38 C.F.R. § 3.309(e), Note 2.  In addition, 
the United States Court of Appeals for the Federal Circuit 
has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed. See Chase v. West, 13 Vet. App. 413, 415 (2000) 
(citing McCartt v. West, 12 Vet. App. 164, 168 (1999)).  But 
this was changed by Section 201(c) of the Veterans Education 
and Benefits Expansion Act of 2001, which effectively 
reversed the decision in McCartt v. West, 12 Vet. App. 164 
(1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

IV.  Analysis

Based on the veteran's service in the Republic of Vietnam 
during the Vietnam era, he is presumed to have been exposed 
to Agent Orange.  However, his claimed disabilities are not 
on the list of presumptive disabilities due to exposure to 
Agent Orange.  Therefore, the presumptive regulations for 
service connection due to Agent Orange exposure are 
inapplicable. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

While consideration has been given to the veteran's 
contentions and the internet medical articles he submitted 
regarding a relationship exposure to the herbicide Agent 
Orange and COPD, this evidence does not support the veteran's 
claim.  VA has specifically determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for respiratory disorders (other than certain 
respiratory cancers).  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

Here, the Board must consider the claim on a direct basis.  
As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement has been met as the medical evidence of record 
reveals a diagnosis of COPD.  The further two requirements to 
be satisfied are: evidence of disease or event in service and 
competent evidence of a nexus between the current disability 
and the disease or event in service.  SMR's, including the 
veteran's November 1969 separation examination are devoid of 
complaints or treatment related to COPD.  Although treatment 
records include a history of being diagnosed with COPD as 
early as 1978, annual examination reports from the Reserves 
beginning in January 1971 and ending in May 1986 are negative 
for any complaints, treatment, or findings of COPD.  However, 
even assuming that he had a diagnosis of COPD in 1978, almost 
10 years after his separation from service in 1969, there is 
little evidence of post-service continued symptoms.  Thus, 
service connection may not be established on the basis of 
chronicity in service or continuity of symptomatology after 
service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488 (1997).

To establish service connection for COPD in these 
circumstances, there must be competent (medical) evidence of 
a nexus between the current COPD and service/or exposure to 
herbicides.  Here there is conflicting evidence regarding a 
nexus between the veteran's current COPD and Agent Orange 
exposure in service.  Essentially, there are two conflicting 
opinions in the matter of a nexus between the veteran's 
current COPD and his Agent Orange exposure in service, that 
of his private treating physician in 2002, and that of a VA 
physician.  While the treating physician may have had some 
more familiarity with the veteran's daily symptoms (and thus 
the nature and degree of current disability), those matter 
are not in dispute.  However, it appears that the VA 
physician, who examined the veteran and provided the advisory 
opinion in October 2005, had better opportunity to review the 
accurate and complete record in this case, i.e., the 
veteran's claims file, including his service medical records.  
The veteran's treating physician appears to have relied 
solely on the veteran's self-reported history of smoking for 
only about 12 years all together and exposure to various 
chemicals used for exfoliation, which appears to reflect a 
more limited record.  Essentially based on the reported 
history of smoking for only 12 years, and given the severity 
of the veteran's obstructive lung disease, the physician 
indicated that he suspected that the obstructive lung disease 
was a combination of chemical exposure as well as the effect 
of cigarettes.  The Board finds it significant that this 
opinion is given in terms of speculation (suspect) rather 
than certitude, and is based solely on the veteran's reported 
history of smoking that is conflicting with other postservice 
medical records that indicate that the veteran smoked for a 
longer period of time.  The Board also finds it noteworthy 
that the physician did not include any explanation as to the 
relation of chemical exposure and COPD.  Accordingly, 
conceding all other factors being equal, the VA physician's 
opinion must be given greater probative weight.  Of 
significance is that the VA physician provided an opinion in 
terms of certitude, rather than speculation, in which he 
specifically stated, "it is not as least as likely as not 
that the COPD is related to [the veteran's] military 
service."  The Board also finds it significant that the VA 
physician did not rely on conflicting evidence of record (the 
intensity and duration of the veteran's prior smoking habit) 
and explained that a review of the record does not document 
any illness which would be suspected of initiating the 
veteran's COPD.  He also commented that there has not been 
sufficient evidence to implicate Agent Orange as a cause of 
COPD.  Based on the examination and a review of the records, 
the VA physician did not find support for service connection 
for COPD.  Therefore, the preponderance of the evidence is 
against the veteran's claim, and it must be denied.  




ORDER

Service connection for COPD, including as due to Agent Orange 
exposure, is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


